May 5, 2008 VIA EDGAR U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Barclays Global Investors Funds (the “Trust”), File Nos. 33-54126 and 811-07332 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, this letter certifies that the prospectuses and statements of additional information, each dated May 1, 2008, for the Funds of the Trust do not differ from those contained in Post-Effective Amendment No. 66 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A. The Amendment was filed electronically on April 29, 2008 and is the Trust’s most recent amendment. Please address all questions regarding this filing to the undersigned at (415) 597-2779. Very truly yours, /s/ Robert Zivnuska Robert Zivnuska, Esq.
